Citation Nr: 1452771	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-24 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased evaluation for hiatal hernia with gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2014, and a copy of the hearing transcript is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims an evaluation greater than 10 percent is warranted for his service-connected hiatal hernia with GERD.  The Board notes that he was last provided a VA examination to address the severity of his disability in November 2012, about two years ago.  Since that time, he has reported that his symptoms have increased in severity, including during his January 2014 videoconference hearing.  Further, the Veteran contends that his current symptoms are productive of considerable impairment of health.  Accordingly, the Board finds a remand is necessary to provide the Veteran a new VA examination to address the current severity of his hiatal hernia with GERD.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

As a final note, on remand, any outstanding VA treatment records should be obtained, and the Veteran should be requested to provide the necessary information and medical release authorization to allow VA to obtain any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for his hiatal hernia with GERD since November 2012.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Contact the Veteran and request he identify any private medical providers who have treated him for his service-connected hiatal hernia.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA. Following receipt of the required release, obtain any relevant treatment records.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected hiatal hernia with GERD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect such a review was accomplished.  Any electronic records should also be reviewed and this review should be noted in the report.  All indicated studies should be performed, and all findings set forth in detail.  After reviewing the record, examining the Veteran, and performing any medically indicated testing, the examiner should address the following:

Describe any symptomatology associated with the Veteran's service-connected hiatal hernia with GERD;

Comment as to whether the Veteran's disability is manifested by any medical evidence of persistent recurrent epigastric stress with dysphagia, paresis, and regurgitation or substernal arm and/or shoulder pain;

Provide an opinion as to the severity of any symptomatology noted above, specifically an opinion as to whether such symptomatology is productive of severe or considerable impairment of health.

A complete rationale must be provided for all opinions expressed.

4.  After the development requested above has been completed to the extent possible, review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



